DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/04/2020 has been entered. Claims 1-2, 4-10, 12-22, 24-27, and 29 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-28 previously set forth in the Non-Final Office Action mailed 09/04/2020. 

Claim Objections
Claims 1-2, 4-10, 12-22, 24-27, and 29 are objected to because of the following informalities:  
In claims 2, 4-10, 12-22, 24-27, and 29, “handheld instrument” should read “ handheld instrument for endoscope surgery or claim 1 should read “handheld instrument 
In claim 17, lines 5-6, “the casing is houses” should read “the casing [[is]] houses” if that is intended meaning. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula et al (US 20160030077), Durvasula, in view of Zheng et al (US 20140018668), hereinafter, Zheng, and Vail et al (US 6896653), hereinafter, Vail.
Regarding claim 1, Durvasula teaches a handheld instrument (Abstract, Fig. 1) for endoscope surgery, comprising: 
a shaft ("Surgical apparatus 100, as shown, includes a handle assembly 10, an elongate shaft member 20 extending therefrom and defining a longitudinal axis "A", and an end effector 30 coupled to a distal portion of the shaft member 20." [0025]; Fig. 1); 
a jaw (40, 50; Fig. 1) at a first end of the shaft, wherein the jaw includes a movable jaw ("a first jaw member pivotably attached to the tubular member" [0010]) and a probe (“Clamp 
clamping member." [0029]; Fig. 1); 
a handle (a handle assembly 10, [0025], Fig. 1) at a second end of the shaft (seen in Fig. 1), wherein the handle is configured to operate the jaw (“a movable handle 16,” [0026], Fig. 1. “Handle assembly 10 generally includes a housing 12, a stationary handle 14, and a movable handle 16 configured to approximate toward the stationary handle 14 to actuate the ultrasonic surgical apparatus 100 and cause movement of the end effector 30.” [0026], "End effector 30, as shown, includes a first jaw member 40 and a second jaw member 50." [0028] Fig. 1); 
an array ultrasonic sensor (“a plurality of ultrasound transducers 44” [0030], Fig. 1) on the jaw, wherein the array ultrasonic sensor  has an imaging function ("The present disclosure relates to an apparatus for imaging and treating tissue structures with ultrasonic energy," [0003]; "a plurality of ultrasound transducers 44 thereon.  Ultrasound transducers 44 may be arranged in longitudinally spaced rows, as shown, or may have any other desirable arrangement on tissue contacting surface 42 of first jaw member 40." [0030]-[0032], Fig. 1); 
a signal wiring on the shaft (46, Fig. 3), wherein the signal wiring is configured to connect the array ultrasonic sensor and the handle ("ultrasound transducers 44 may be electrically coupled to a power source through electrical wires 46 (FIG. 3)… Electrical wires 46 may also electrically couple ultrasound transducers 44 with ultrasound generator 200, processor 300, and/or display 302 (FIG. 1)." [0032]).

However, Zheng discloses a system and method for detecting critical structures using ultrasound, which is analogous art. Zheng teaches a phased array ultrasonic sensor (“FIGS. 4C and 4D depict an ultrasound arrangement including multiple transducers 102 configured as a phased array. FIG. 4C shows a phased array oriented to scan a sector within the plane parallel to the fixed jaw face. FIG. 4D shows a phased array oriented to scan a sector within the plane perpendicular to the fixed jaw face and including the device shaft. Multiple transducers can be beneficial in expanding the area being scanned by the ultrasound energy as compared to the area scanned by a single transducer. Further, the use of multiple transducers allows for more complicated processing to be undertaken where the returned signals gathered by each transducer are both combined to provide a wider area of scan, and compared to resolve images with greater resolution…” [0079]).
Therefore, based on Zheng’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Durvasula to have a phased array ultrasonic sensor, as taught by Zheng, in order to expand the area being scanned by the ultrasound energy (Zheng: [0079]).
	Durvasula as modified by Zheng does not teach a sealing member configured to seal a first portion of the signal wiring led out from the jaw, wherein the sealing member has an opening, and the signal wiring is introduced into the opening of the sealing member from an outer surface of the movable jaw; and a covering member configured to cover the first portion of the signal wiring in the opening of the sealing member and a second portion of the signal wiring between the shaft and the jaw.
Covering member comprises the “very flexible material” and insulation of the electrical conductors) configured to cover the first portion of the signal wiring in the opening of the sealing member and a second portion of the signal wiring (“Wire bundle 112 is ... made of very flexible material surrounding multiple insulated electrical conductors...”; Col. 13, l. 10-21; Fig. 1. "It should be noted that for the purposes herein, a "wire bundle" may be comprised of insulated copper wires, cables of the nature used for cable TV, ... or a combination of any of the above." Col. 13, l. 48-51).
Therefore, based on Vail’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula and Zheng to have a sealing member configured to seal a first portion of the signal wiring led out from a device, wherein the sealing member has 

Regarding claim 29, Durvasula modified by Zheng and Vail teaches the handheld instrument according to claim 1.
Additionally, Durvasula modified by Zheng and Vail teaches that the covering member is further configured to deform based on a position of the movable jaw (Vail: “Wire bundle 112 is ... made of very flexible material surrounding multiple insulated electrical conductors...”; Col. 13, l. 10-21; Fig. 1. "It should be noted that for the purposes herein, a "wire bundle" may be comprised of insulated copper wires, cables of the nature used for cable TV, ... or a combination of any of the above." Col. 13, l. 48-51. A very flexible material would deform based on a position of the movable jaw).
Therefore, based on Vail’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Vail, and Zheng to have the covering member further configured to deform based on a position of the movable jaw, as taught by Vail, in order to insulate wires and protect the device from contamination (Vail: Col. 13, l. 10-21).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Vail, and Zheng as applied to claim 1, and further in view of Overmyer et al (US 20160066916), hereinafter, Overmyer.
Regarding claim 2, Durvasula modified by Zheng and Vail teaches the handheld instrument according to claim 1.
Durvasula as modified by Zheng and Vail does not teach that the signal wiring is a flexible printed circuit board.
However, Overmyer discloses multiple motor control for powered medical device, which is analogous art. Overmyer teaches that the signal wiring is a flexible printed circuit board ("A flex circuit 3462 is formed on the shaft 3456" [0326], Fig. 49).
Therefore, based on Overmyer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Vail, and Zheng to have the signal wiring that is a flexible printed circuit board, as taught by Overmyer, in order to couple the flex circuit to one or more circuits, including the control circuit of the surgical instrument (Overmyer: [0326]).
Regarding claim 4, Durvasula modified by Zheng and Vail teaches the handheld instrument according to claim 1.
Durvasula as modified by Zheng and Vail does not teach that the signal wiring is on an outer peripheral surface of the shaft.

Therefore, based on Overmyer’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Vail, and Zheng to have the signal wiring that is placed on an outer peripheral surface of the shaft, as taught by Overmyer, in order to couple the flex circuit  to one or more circuits, including the control circuit of the surgical instrument (Overmyer: [0326]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Zheng, Overmyer, and Vail as applied to claim 4, and further in view of Tanaka et al (US 5368036), hereinafter, Tanaka.
Regarding claim 5, Durvasula modified by Zheng, Overmyer, and Vail teaches the handheld instrument according to claim 4.
Durvasula as modified by Zheng , Vail, and Overmyer further does not teach that the shaft is made of a metal, and the shaft is electrically fixed at ground potential.  
However, Tanaka discloses an ultrasound probe, which is analogous art. Tanaka teaches that the shaft is formed of a metal, and electrically fixed at ground potential ("For the purpose of improving shielding effects, the flexible shaft 12, which is normally made of a metallic material, may be maintained at the ground potential by way of a grounding wire 19 connected 
Therefore, based on Tanaka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Overmyer, and Vail to have the shaft made of a metal, and the shaft that is electrically fixed at ground potential, as taught by Tanaka, in order to reduce noises in input and output signals (Tanaka: Col. 7, l. 7-13). 


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Vail, Overmyer, and Zheng as applied to claim 4, and further in view of Yagami et al (US 5546947), hereinafter, Yagami.
Regarding claim 6, Durvasula modified by Zheng, Overmyer, and Vail teaches the handheld instrument according to claim 4.
Durvasula as modified by Zheng, Overmyer, and Vail does not teach a protective member made of a metal, wherein the protective member is tubular in shape, and the protective member is configured to cover the signal wiring.  
However, Yagami discloses an ultrasonic endoprobe, which is analogous art. Yagami teaches a protective member made of a metal (“a superelastic metal,” Col. 3, l. 25-27; Fig. 1), wherein the protective member is tubular in shape (“The tubular member 5” Col. 3, l. 25-27), and the protective member is configured to cover the signal wiring (“The tubular member 5 has It covers wiring 18, Figs. 1-2).
Therefore, based on Yagami’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Overmyer, and Vail to have a protective member made of a metal, wherein the protective member is tubular in shape, and the protective member is configured to cover the signal wiring, as taught by Yagami, in order to protect the wiring while retaining flexibility (Yagami: Col. 3, l. 25-27). 
Regarding claim 8, Durvasula modified by Zheng, Overmyer, Vail, and Yagami teaches the handheld instrument according to claim 6.
Additionally, Durvasula modified by Zheng, Overmyer, and Yagami teaches that a protective member (Yagami: 5, 10; Col. 3, l. 25-27; Fig. 1) further includes a metal layer (Yagami: “a superelastic metal,” Col. 3, l. 25-27; Fig. 1) that covers the signal wiring (Yagami: “The tubular member 5 has a metal tube 10 made of a superelastic metal,” Col. 3, l. 25-27. It covers wiring 18, Figs. 1-2), and a protective layer (Yagami:“the resin cover 11”) that covers the metal layer (Yagami:“The outer diameter of the tubular member 5 (including the resin cover 11 as described above)…The thickness of the resin cover 11 over the superelastic metal tube 10...” Col. 4, l. 43 – 67; Fig. 1). 
Therefore, based on Yagami’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Overmyer, Vail, and Yagami to have a protective member that further includes a metal layer that covers the signal wiring, and a protective layer that covers the metal layer, as taught by Yagami, in order to protect the wiring .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Zheng, Overmyer, Vail, and Yagami as applied to claims 6 and 8, and further in view of  Christian et al (US 5174295),  hereinafter, Christian.
Regarding claim 7, Durvasula modified by Zheng, Overmyer, Vail, and Yagami teaches the handheld instrument according to claim 6.
Durvasula as modified by Zheng, Overmyer, Vail, and Yagami further does not teach that the protective member is electrically fixed at ground potential.  
However, Christian discloses an apparatus, system and method for measuring spatial average velocity and/or volumetric flow of blood in a vessel, which is analogous art. Christian teaches that the protective member is electrically fixed at ground potential ("the outer stainless steel tubing 132 can serve as a grounded shield for shielding the conductors 192 and the core wire 136 from external electrical signals and thereby prevent distortion of the signal received from the crystal 151 from extraneous sources.” Col. 16, l. 64-68; Figs. 10-12).
Therefore, based on Christian’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Overmyer, Vail, and Yagami to have the protective member that is electrically fixed at ground potential, as taught by Christian, in order to prevent distortion of the signal (Christian: Col. 16, l. 64-68).
Regarding claim 9, Durvasula modified by Zheng, Overmyer, Vail, and Yagami 
Durvasula as modified by Zheng, Overmyer, Vail, and Yagami further does not teach that the metal layer of the protective member is electrically fixed at ground potential.  
However, Christian discloses an apparatus, system and method for measuring spatial average velocity and/or volumetric flow of blood in a vessel, which is analogous art. Christian teaches that the metal layer of the protective member is electrically fixed at ground potential ("the outer stainless steel tubing 132 can serve as a grounded shield for shielding the conductors 192 and the core wire 136 from external electrical signals and thereby prevent distortion of the signal received from the crystal 151 from extraneous sources.” Col. 16, l. 64-68; Figs. 10-12).
Therefore, based on Christian’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Overmyer, Vail, and Yagami to have the metal layer of the protective member electrically fixed at ground potential, as taught by Christian, in order to prevent distortion of the signal (Christian: Col. 16, l. 64-68).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Vail, and Zheng as applied to claim 1, and further in view of Messerly (US 20010025184), hereinafter, Messerly.
Regarding claim 10, Durvasula modified by Zheng and Vail teaches the handheld instrument according to claim 1.
While Durvasula teaches that the handle further includes a rotation knob (seen in Fig. 1 adjacent to the handle), Durvasula as modified by Zheng and Vail does not explicitly teach that the handle further includes a rotation knob configured to rotate the shaft, wherein the rotation knob has an introduction hole, and the signal wiring is introduced from the handle into the shaft via the introduction hole.
However, Messerly discloses blades with functional balance asymmetries for use with ultrasonic surgical instruments, which is analogous art. Messerly teaches that the handle further includes a rotation knob (190 [0080]; Figs. 2A-B, 14-18) configured to rotate the shaft (“Referring now to FIGS. 2A, 2B, and FIGS. 14 through 18, a rotational knob 190 is mounted on the elongated member 150 to turn the elongated member 150 so that the tubular collar 260 rotates with respect to the yoke 280.” [0080]), 
wherein the rotation knob has an introduction hole ("an axial bore 196 extending therethrough." [0081]; Fig. 2B).
Therefore, based on Messerly’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Vail, and Zheng to have the handle further includes a rotation knob configured to rotate the shaft, wherein the rotation knob has an introduction hole, and the signal wiring is introduced from the handle into the shaft via the introduction hole, as taught by Messerly, in order to couple the flex circuit  to one or more circuits, including the control circuit of the surgical instrument (Messerly: [0326]). In the combined invention Durvasula, Zheng, Vail, and Messerly, wiring is introduced from the handle into the shaft via the introduction hole.   

12 is rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Vail, and Zheng as applied to claim 1, and further in view of Matsuo (US 4651850), hereinafter, Matsuo.
Regarding claim 12, Durvasula modified by Zheng and Vail teaches the handheld instrument according to claim 1.
Durvasula as modified by Zheng and Vail does not teach that the phased array ultrasonic sensor includes an acoustic lens made of a material having an acoustic impedance in a range between 1.35 M rayls and 1.74 M rayls.    
However, Matsuo discloses an acoustic lens, which is analogous art. Matsuo teaches that the phased array ultrasonic sensor includes an acoustic lens (“the acoustic lens 3 mounted on the array of transducer elements 2” Col. 1, l. 67 - Col. 2, l.2; Fig. 2) made of a material having an acoustic impedance in a range between (“Where the acoustic lens 3 is made of silicone rubber, its acoustic impedance Z1 can be expressed by: …It has been a conventional practice to employ a silicone rubber having an acoustic impedance of 1.4-1.6×105 (g/cm2 ·s)” Col. 2, l. 61 - Col. 3, l. 13. Note that this is 1.4-1.6 Mrayls MKS).
Therefore, based on Matsuo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Vail, and Zheng to have the phased array ultrasonic sensor that includes an acoustic lens made of a material having an acoustic impedance in a range between, as taught by Matsuo, in order to match the acoustic impedance of living bodies (Matsuo: Col. 2, l. 61 - Col. 3, l. 13).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Vail, and Zheng as applied to claim 1, and further in view of Aime (US 6467138), hereinafter, Aime.
Regarding claim 13, Durvasula modified by Zheng and Vail teaches the handheld instrument according to claim 1.
Durvasula as modified by Zheng and Vail does not teach that the phased array ultrasonic sensor includes a backing layer made of a material having an acoustic impedance of 2.05 M rayls.
However, Aime discloses integrated connector backings for matrix array transducers, matrix array transducers employing such backings and methods of making the same, which is analogous art. Aime teaches that the phased array ultrasonic sensor includes a backing layer (“backing layer 19” Col. 5, l. 49-63; Fig. 4) made of a material having an acoustic impedance of 2.05 M rayls ("The backing material typically has an acoustic impedance in the range of 2 to 10 Mrayls" Col. 5, l. 49-63).
Therefore, based on Aime’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Vail, and Zheng to have the phased array ultrasonic sensor that includes a backing layer made of a material having an acoustic impedance of 2.05 M rayls, as taught by Aime, in order to attenuate backward acoustic energy (Aime: Col. 6, l. 40-54).
Regarding claim 14, Durvasula modified by Zheng, Vail, and Aime teaches the handheld instrument according to claim 13.
Additionally, Durvasula modified by Zheng, Vail, and Aime teaches that the material of the backing layer has an acoustic attenuation constant of at least 2.29 dB/MHz/mm (Aime: “The attenuation coefficient of such backing material is usually >7 dB/mm/MHz,” Col. 5, l. 58-61).
Therefore, based on Aime’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, and Aime to have the material of the backing layer that has an acoustic attenuation constant of at least 2.29 dB/MHz/mm, as taught by Aime, in order to attenuate backward acoustic energy (Aime: Col. 5, l. 58-61; Col. 6, l. 40-54).
Regarding claim 15, Durvasula modified by Zheng, Vail, and Aime teaches the handheld instrument according to claim 13.
Additionally, Durvasula modified by Zheng and Aime teaches that the backing layer is made of a polyurethane (Aime: “Considering first the backing material from which block 13 is made, block 13 is preferably made of flexible resins or polymers (Emerson & Cuming 1245)” Col. 5, l. 49-52. Note that polyurethane is a polymer).
Therefore, based on Aime’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, and Aime to have the backing layer made of a polyurethane, as taught by Aime, in order to attenuate backward acoustic .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Vail, and Zheng as applied to claim 1, and further in view of Matsuo (US 4651850), hereinafter, Matsuo, and Aime (US 6467138), hereinafter, Aime.
Regarding claim 16, Durvasula modified by Zheng and Vail teaches the handheld instrument according to claim 1.
Durvasula as modified by Zheng and Vail does not teach that the phased array ultrasonic sensor includes an acoustic lens made of a material having an acoustic impedance in a range between 1.35 M rayls and 1.74 M rayls.    
However, Matsuo discloses an acoustic lens, which is analogous art. Matsuo teaches that the phased array ultrasonic sensor includes an acoustic lens (“the acoustic lens 3 mounted on the array of transducer elements 2” Col. 1, l. 67 - Col. 2, l.2; Fig. 2) made of a material having an acoustic impedance in a range between 1.35 M rayls and 1.74 M rayls (“Where the acoustic lens 3 is made of silicone rubber, its acoustic impedance Z1 can be expressed by: …It has been a conventional practice to employ a silicone rubber having an acoustic impedance of 1.4-1.6×105 (g/cm2 ·s)” Col. 2, l. 61 - Col. 3, l. 13. Note that this is 1.4-1.6 Mrayls MKS).
Therefore, based on Matsuo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Durvasula as modified by Zheng, Vail, and Matsuo further does not teach that the phased array ultrasonic sensor includes a backing layer made of a material having an acoustic impedance less than 2.05 M rayls.
However, Aime discloses integrated connector backings for matrix array transducers, matrix array transducers employing such backings and methods of making the same, which is analogous art. Aime teaches that the phased array ultrasonic sensor includes a backing layer (“backing layer 19” Col. 5, l. 49-63; Fig. 4) made of a material having an acoustic impedance less than 2.05 M rayls ("The backing material typically has an acoustic impedance in the range of 2 to 10 Mrayls" Col. 5, l. 49-63).
Therefore, based on Aime’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, and Matsuo to have the phased array ultrasonic sensor that includes a backing layer made of a material having an acoustic impedance less than 2.05 M rayls, as taught by Aime, in order to attenuate backward acoustic energy (Aime: Col. 6, l. 40-54), as the range taught by Aime overlaps with the range as claimed. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05). In the instant case, the claimed range overlaps with the range disclosed by Aime (from 2 to 10 Mrayls Col. 5, l. 49-63).

Claims 17-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Vail, and Zheng as applied to claim 1, and further in view of Miyawaki et al (US 6569178)  hereinafter, Miyawaki, and Messerly (US 20010025184), hereinafter, Messerly.
Regarding claim 17, Durvasula modified by Zheng and Vail teaches the handheld instrument according to claim 1.
While Durvasula teaches that the jaw includes a jaw main body (40, 50, Figs. 1-3) connected to the shaft, Durvasula as modified by Zheng and Vail does not explicitly teach a tissue pad on a side of the jaw main body opposite to the casing.
However, Messerly discloses blades with functional balance asymmetries for use with ultrasonic surgical instruments, which is analogous art. Messerly teaches a tissue pad (208, [0093], Fig. 23) on a side of the jaw main body opposite to an ultrasonic device (“The clamp arm 202 has tissue pad 208 attached thereto for squeezing tissue between the ultrasonic blade 88 and clamp arm assembly 300.  The tissue pad 208 is preferably made of a polymeric or other compliant material and engages the ultrasonic blade 88 when the clamp arm 202 is in its closed position.  Preferably, the tissue pad 208 is made of a material having a low coefficient of friction but which has substantial rigidity to provide tissue-grasping capability, such as, for example, TEFLON, a trademark name of E. I. Du Pont de Nemours and Company for the polymer polytetraflouroethylene (PTFE).The tissue pad 208 may be mounted to the clamp arm 202 by an adhesive.” [0093], Figs. 3, 23).
Therefore, based on Messerly’s teachings, it would have been prima facie obvious to 
Durvasula as modified by Zheng, Vail, and Messerly further does not teach a casing on the jaw main body, wherein the casing houses the phased array ultrasonic sensor. 
However, Miyawaki discloses ultrasonic coagulating/cutting apparatus, which is analogous art. Miyawaki teaches that a casing (vibrator cover 374, casing 375, Fig. 38) is on the jaw main body (“tweezers,” “the probe unit 373,” Col. 30, l. 4-28; l. 46-49; Fig. 38), wherein the casing houses the phased array ultrasonic sensor (“An ultrasonic vibrator 243 (see FIGS. 27A and 27B) for generating ultrasonic vibration is located in the grip portion 372.” Col. 30, l. 4-28; Fig. 38).
Therefore, based on Miyawaki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, and Messerly to have a casing that is on the jaw main body, wherein the casing houses phased array ultrasonic sensor, as taught by Miyawaki, in order to facilitate transmission of ultrasound to squeezed tissue (Miyawaki: Col. 30, l. 4-28; l. 46-49). In the combined invention of Durvasula, Zheng, Vail, Messerly, and Miyawaki, a tissue pad is mounted on a side of the jaw main body opposite to the casing.
Regarding claim 18, Durvasula modified by Zheng, Vail, Messerly, and Miyawaki teaches the handheld instrument according to claim 17.

Therefore, based on Messerly’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, Messerly, and Miyawaki to have at least one of the casing or the tissue pad mounted on the jaw main body by adhesion, as taught by Messerly, in order to facilitate squeezing tissue (Messerly: [0093]). 
Regarding claim 19, Durvasula modified by Zheng, Vail, Messerly, and Miyawaki teaches the handheld instrument according to claim 17.
Additionally, Durvasula modified by Zheng, Messerly, and Miyawaki teaches that the main body (Miyawaki: “horn 44,” Fig. 7B, Col. 9, l. 62-66) has a recessed portion (Miyawaki: “an engaging socket portion 51, a notched recess” Col. 9, l. 62-66) in a side of the casing (Miyawaki: “As shown in FIG. 7B, an engaging socket portion 51, a notched recess, is made in a part of the outer collar 46 of the horn 44.” Col. 9, l. 62-66) and 
the casing (Miyawaki: “The inner collar 47 of the cover 42,” Fig. 7A) has a projecting portion that engages with the recessed portion (Miyawaki: “an engaging portion 52, a projection, which is fitted in the engaging socket portion 51 for engagement.” Col. 9, l. 62-66) 
Therefore, based on Miyawaki’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 25, Durvasula modified by Zheng, Vail, Messerly, and Miyawaki teaches the handheld instrument according to claim 17.
 Durvasula teaches wherein the jaw main body is made of a metal (“the components of ultrasound surgical apparatus 100 may be made of any suitable materials for their respective purposes, e.g., biocompatible polymers, metals, or composites.  [0035]).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Zheng, Vail, Messerly, and Miyawaki as applied to claim 17, and further in view of Ohkawa (US 6668664), hereinafter, Ohkawa.
Regarding claim 20, Durvasula modified by Zheng, Vail, Messerly, and Miyawaki teaches the handheld instrument according to claim 17.
Additionally, Durvasula as modified by Zheng, Vail, Messerly, and Miyawaki teaches a tissue pad (Messerly: 208, [0093], Fig. 23) on an opposite side of the jaw main body from the ultrasonic device (Messerly: “The clamp arm 202 has tissue pad 208 attached thereto for 
Therefore, based on Messerly’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Zheng, Vail, Messerly, and Miyawaki to have a tissue pad that is on an opposite side of the jaw main body from the ultrasonic device, as taught by Messerly, in order to squeeze tissue (Messerly: [0093]). 
Durvasula as modified by Zheng, Vail, Messerly, and Miyawaki further does not teach a thermal contraction tube on the jaw main body, wherein the thermal contraction tube covers the phased array ultrasonic sensor.  
However, Ohkawa discloses ultrasonic coagulating/cutting apparatus, which is analogous art. Ohkawa teaches that that a thermal contraction tube (“a covering tube” Claim 2) is mounted on the jaw main body, wherein the thermal contraction tube covers the phased array ultrasonic sensor (“a covering tube which is made of a thermally contractive resin and surrounds an outer circumference of said pipe where said piezoelectric transducer is provided; and wherein said piezoelectric transducer is closely fixed to said pipe by pressing said piezoelectric transducer against an outer surface of said pipe by means of thermal contraction of 
Therefore, based on Ohkawa’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, Messerly, and Miyawaki to have a thermal contraction tube that is on the jaw main body, wherein the thermal contraction tube covers the phased array ultrasonic sensor, as taught by Ohkawa, in order to closely fix the phased array ultrasonic sensor (Ohkawa: Claim 2). In the combined invention of Durvasula, Zheng, Vail, Messerly, Miyawaki, and Ohkawa, a tissue pad is on an opposite side of the jaw main body from the thermal contraction tube.
Regarding claim 21, Durvasula modified by Zheng, Vail, Messerly, Miyawaki, and Ohkawa teaches the handheld instrument according to claim 20.
Additionally, Durvasula modified by Zheng, Messerly, and Ohkawa teaches that at least one of the thermal contraction tube or the tissue pad is mounted on the jaw main body by adhesion (Messerly: “The tissue pad 208 may be mounted to the clamp arm 202 by an adhesive.” [0093], Figs. 3, 23).
Therefore, based on Messerly’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, Messerly, Miyawaki, and Ohkawa to have at least one of the thermal contraction tube or the tissue pad mounted on the jaw main body by adhesion, as taught by Messerly, in order to facilitate squeezing tissue (Messerly: [0093]). 
Regarding claim 22, Durvasula modified by Zheng, Vail, Messerly, Miyawaki, and Ohkawa teaches the handheld instrument according to claim 20.
Durvasula teaches that the jaw main body has a side that is opposite to the shaft (“End effector 30,” [0028], Fig. 1) and divided into at least two ends (40, 50; Fig. 1; "End effector 30, as shown, includes a first jaw member 40 and a second jaw member 50." [0028], Fig. 1). 
Additionally, Durvasula modified by Zheng, Vail, Messerly, Miyawaki, and Ohkawa teaches that the thermal contraction tube is further configured to cover the phased array ultrasonic sensor and one end of the at least two end of the jaw main body (Ohkawa: “a covering tube which is made of a thermally contractive resin and surrounds an outer circumference of said pipe where said piezoelectric transducer is provided; and wherein said piezoelectric transducer is closely fixed to said pipe by pressing said piezoelectric transducer against an outer surface of said pipe by means of thermal contraction of said covering tube along a radial direction thereof.” Claim 2)
Therefore, based on Ohkawa’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, Messerly, Miyawaki, and Ohkawa to have the thermal contraction tube further configured to cover the phased array ultrasonic sensor and one end of the at least two end of the jaw main body, as taught by Ohkawa, in order to closely fix the phased array ultrasonic sensor (Ohkawa: Claim 2).

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over .
Regarding claim 24, Durvasula modified by Zheng, Vail, Messerly, and Miyawaki teaches the handheld instrument according to claim 17.
Durvasula teaches that the jaw includes a jaw main body (40, 50, Figs. 1-3) that is connected to the shaft and houses the array ultrasonic sensor. 
Additionally, Durvasula as modified by Zheng, Vail, Messerly, and Miyawaki teaches the phased array ultrasonic sensor (Zheng: “a phased array oriented to scan a sector within the plane perpendicular to the fixed jaw face and including the device shaft. Multiple transducers can be beneficial in expanding the area being scanned by the ultrasound energy as compared to the area scanned by a single transducer. Further, the use of multiple transducers allows for more complicated processing to be undertaken where the returned signals gathered by each transducer are both combined to provide a wider area of scan, and compared to resolve images with greater resolution” [0079]).
Therefore, based on Zheng’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Durvasula, Zheng, Vail, Messerly, and Miyawaki to have a phased array ultrasonic sensor, as taught by Zheng, in order to expand the area being scanned by the ultrasound energy (Zheng: [0079]).
Additionally, Durvasula as modified by Zheng, Vail, Messerly, and Miyawaki teaches 
Therefore, based on Messerly’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, Messerly, and Miyawaki to have the tissue pad that is further configured to hold the biological tissue together with the probe in a case where the movable jaw is closed, as taught by Messerly, in order to squeeze tissue (Messerly: [0093]). 
Durvasula as modified by Zheng, Vail, Messerly, and Miyawaki further does not teach that a part of or an entire surface of the casing of the phased array ultrasonic sensor is made of polyurethane.  
However, Dietz discloses a catheter with a transducer array ([349]), which is analogous art. Dietz teaches that a part of or an entire surface of the casing made of polyurethane (“The casing 916 may be a molded part made from… polyurethanes” [0349], Fig. 55). 
Therefore, based on Dietz’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, Messerly, and Miyawaki to have a part of or an entire surface of the casing made of polyurethane, as taught by Dietz, in order to 
	Durvasula as modified by Zheng, Vail, Messerly, Dietz and Miyawaki further does not teach that a part of or an entire surface of the tissue pad is made of polyurethane.  
However, Robinson discloses breathable interface system for topical reduced pressure ([349]), which is analogous art because it involves application to tissue ([0034]). Robinson teaches that a part of or an entire surface of the tissue pad is made of polyurethane (“The reduced pressure tissue treatment apparatus of claim 20, wherein the first pad section and the second pad section are selected from the group consisting of … polyurethane” Claim 22; “the first pad section 102 and second pad section 104 may be a material … made from … polyurethane,” [0036], Fig. 1).
Therefore, based on Robinson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, Messerly, Dietz and Miyawaki to have a part of or an entire surface of the tissue pad made of polyurethane, as taught by Robinson, in order to provide effective covering and functionality to a tissue site (Robinson: [0034]). 
Regarding claim 26, Durvasula modified by Zheng, Vail, Messerly, Dietz, Robinson, and Miyawaki teaches the handheld instrument according to claim 24.
Additionally, Durvasula modified by Zheng, Vail, Messerly, Dietz, Robinson, and 
Therefore, based on Dietz’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Durvasula, Zheng, Vail, Messerly, Dietz, Robinson, and Miyawaki to have the casing of the phased array ultrasonic sensor includes a casing portion that is made of a material different from polyurethane, as taught by Dietz, in order to facilitate propagation of ultrasonic waves while protecting the subject by containing the sensor in a suitable casing (Dietz: [0349]). 
Additionally, Durvasula modified by Zheng, Vail, Messerly, Dietz, Robinson, and Miyawaki teaches that a tissue pad portion is made of polyurethane (“The reduced pressure tissue treatment apparatus of claim 20, wherein the first pad section and the second pad section are selected from the group consisting of … polyurethane” Claim 22; “the first pad section 102 and second pad section 104 may be a material … made from … polyurethane,” [0036], Fig. 1).
Therefore, based on Robinson’s teachings, it would have been prima facie obvious to . 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Durvasula, Vail, and Zheng as applied to claim 1, and further in view of Hooven (US 20020091382), hereinafter, Hooven.
Regarding claim 27, Durvasula modified by Zheng and Vail teaches the handheld instrument according to claim 1.
Durvasula teaches the array ultrasonic sensor (44 [0030]. “Ultrasound transducers 44 may be any type of transducer or sensor that is configured to detect the presence and/or properties, e.g., amplitude, of ultrasonic energy.” [0031]; Fig. 1). 
Additionally, Durvasula as modified by Zheng and Vail teaches the phased array ultrasonic sensor (Zheng: “a phased array oriented to scan a sector within the plane perpendicular to the fixed jaw face and including the device shaft. Multiple transducers can be beneficial in expanding the area being scanned by the ultrasound energy as compared to the area scanned by a single transducer. Further, the use of multiple transducers allows for more complicated processing to be undertaken where the returned signals gathered by each transducer are both combined to provide a wider area of scan, and compared to resolve images with greater 
Therefore, based on Zheng’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Durvasula, Vail, and Zheng to have a phased array ultrasonic sensor, as taught by Zheng, in order to expand the area being scanned by the ultrasound energy (Zheng: [0079]).
Durvasula as modified by Zheng and Vail further does not teach that the jaw includes a supporting member having a rigidity higher than that of the phased array ultrasonic sensor.  
However, Hooven discloses transmural ablation device with curved jaws, which is analogous art. Hooven teaches that the jaw includes a supporting member having a rigidity of stainless steel (“With reference to FIG. 32, which shows the opposed jaw members in cross section, the stainless steel structural support is designated 82.” [0108])
Therefore, based on Hooven’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modified the combined invention of Durvasula, Vail, and Zheng to have the jaw that includes a supporting member having a rigidity of stainless steel, as taught by Hooven, in order to (Hooven: [0079]). In the combined invention of Durvasula, Zheng, and Hooven, the jaw includes a supporting member having a rigidity higher than that of the phased array ultrasonic sensor because typical ultrasonic structures, e.g., PZT-based structures have a moderate rigidity, lower than that of stainless steel, which is known to a person of ordinary skill in the art.

Response to Arguments
                                                         
Applicant's arguments filed 12/04/2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vail.

Response to the 35 U.S.C. $103 rejection arguments on pages 13-23 of the REMARKS.
Claims 1-2, 4-10, 12-22, 24-27, and 29                
The Applicant argues that “the combination of Zheng, Overmyer, Yagami, and Durvasula does not teach, suggest or render obvious at least, for example, the features of "a sealing member configured to seal a first portion of the signal wiring led out from the jaw, wherein the sealing member has an opening, and the signal wiring is introduced into the opening of the sealing member from an outer surface of the movable jaw; and a covering member configured to cover the first portion of the signal wiring in the opening of the sealing member and a second portion of the signal wiring between the shaft and the jaw," as recited in independent claim 1… Accordingly, a person of ordinary skill in the field of Applicant's invention would not look at the disclosure of Overmyer at the time the invention was made, to combine it with Durvasula, Zheng, and Yagami as suggested in the Office action. Neither has Examiner provided any rationale for the combination of Overmyer with Durvasula, Zheng, and Yagami nor is there any suggestion in Overmyer for such a combination. Therefore, the Applicant respectfully submits that the rationale proffered to combine the teachings of Durvasula, Zheng, Overmyer, and Yagami is improper.” (Pages 16-17). These arguments are moot because the rejections are made in view of Vail rather than in view of Overmyer and Yagami. The combination of Durvasula, Zheng, and Vail teaches the limitations of claim 1 and respective limitations of other claims. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AB/Examiner, Art Unit 3793              

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793